PARDEE, J.
Epitomized Opinion
Plaintiff, a former employe of the Firestone Tire '& Rubber Co., filed with the Industrial Commission his claim for injuries which he claimed he secured while working for the Company. As the Commission disallowed . his claim, he appealed to the common pleas. The case went to trial on the transcript and proceedings had before the Commission Plaintiff offered in. evidence this entire transcript but the State objected upon the ground that a portion thereof did not conform to the various rules of evidence. It appeared that the parts particu larly objected to were an affidavit of the claimant an affidavit of a fellow workman, an investigato: report, a recommendation by the medical divisioi and a statement of facts by the director of. claims The court admitted this evidence and the jury re turned a verdict for plaintiff for $630. The Com mission prosecuted error. Held by court of appeal; in affirming judgment of lower court:
1. In an appeal from a finding of the Industria Commission, the jury hearing the appeal must b guided by the rules adopted by the Commission for the taking- and introduction of evidence before it although such evidence would not be admissibl-under the technical rules, in the trial of an ordinar; civil action. :
2.'As the claimant’s contention that he secure certain injuries while in the course of his employment was substantiated by the affidavits of others the finding of the jury was not manifestly agaips the weight of evidence.
3. While the jury committed an error in allowmj a lump sum of $630, such error is not prejudicial and the award of the jury will be modified so tha the claimant mill be paid at the rate of $15 per wefel for 42 weeks, this being the period of disability. \